 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSANNE L. RUST
   CHRISTINA M. McCALL
 3 Assistant United States Attorney
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:14-CR-00309-GEB
11
                                  Plaintiff,             ORDER SEALING DOCUMENTS REFERENCED
12                                                       IN RESPONDENT’S NOTICE
                            v.
13
     CARISSA CARPENTER,
14
                                  Defendant.
15

16

17

18          Pursuant to Local Rule 141(b) and based upon the representation contained in the Respondent’s
19 Request to Seal, IT IS HEREBY ORDERED that the Respondent’s Exhibit 2 to Government’s

20 Opposition to Defendant’s Motion to Reduce Sentence Pursuant to U.S.C. § 3582(c)(1)(A)

21 Compassionte Release, for Failure to Establish Extraordinary and Compelling Circumstances pertaining

22 to defendant Carissa Carpenter, and the Government’s Request to Seal shall be SEALED until further

23 order of this Court.

24          It is further ordered that electronic access to the sealed documents shall be limited to the United
25 States and counsel for the defendant, Carissa Carpenter. The Court has considered the factors set forth

26 in Oregonian Publishing Co. v. U.S. District Court for the District of Oregon, 920 F.2d 1462 (9th Cir.
27 1990). The Court finds that, for the reasons stated in the Government’s request, sealing the

28 Governments’s motion serves a compelling interest (specifically not disclosing the defendant/


      [PROPOSED] ORDER SEALING DOCUMENTS AS SET          1
30    FORTH IN GOVERNMENT’S NOTICE
 1 petitioner’s confidential medical files to the public). What is requested to be sealed also includes a

 2 portion of the public filing in ECF document 129-1, certain documents Defendant has already caused to

 3 be filed on the public docket, interview documents created by Defendant’s investigator that are typically

 4 attached to a Presentence Report, and the Federal Bureau of Prisons Compassionate Release/Reduction

 5 in Sentence:Procedures for Implementation of 18 U.S.C. §§ 3582 and 4205(g).

 6          The Court further finds that, in the absence of closure, the compelling interests identified by the

 7 government would be harmed if petitioner’s confidential medical files are not sealed. In light of the

 8 public filing of its request to seal, the Court further finds that there are no additional alternatives to

 9 sealing the government’s motion that would adequately protect the compelling interests identified by the

10 government.

11          Dated: December 18, 2019

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      [PROPOSED] ORDER SEALING DOCUMENTS AS SET            2
30    FORTH IN GOVERNMENT’S NOTICE
